—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 5, 1997, which ruled that claimant was entitled to receive unemployment insurance benefits.
Claimant worked as a director of operations for a newspaper distribution company when his employment was terminated due to his failure to report that an incomplete shipment of Sunday newspaper supplements was delivered. Claimant testified that, on the day of the delivery, he was not in the office to accept or verify the order because he was performing the additional job tasks of an absent delivery driver. When claimant returned to the office, he proceeded to complete his normal job duties to the best of his ability. After the shortage was discovered, the employer was able to obtain replacements in time to avoid any significant loss. In finding claimant eligible for unemployment insurance benefits, the Unemployment Insurance Appeal Board found that counting errors were not uncommon in the employer’s business and that claimant’s oversight in this instance did not constitute disqualifying misconduct.
We affirm. There is substantial evidence in the record to support the Board’s decision that claimant’s conduct on this occasion was not serious enough to knowingly jeopardize his employment and cause his discharge (see, Matter of Hook [Manson News Distribs.—Sweeney], 233 AD2d 731; Matter of Watson [Paul, Weiss, Rifkind, Wharton & Garrison—Hudacs], 189 AD2d 1088, 1089). Contrary to the employer’s argument, the Board was free to credit claimant’s testimony over that of the employer’s witness (see, Matter of Braband [RF Technologies—Sweeney], 239 AD2d 627, 628).
Mercure, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.